            Case 1:18-cr-00879-SHS Document 236 Filed 08/06/20 Page 1 of 1




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                      Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                         Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                   LONG ISLAND
 40 Fulton Street, 23rd Floor                                              1103 Stewart Avenue, Suite 200
New York, New York 10038                                                    Garden City, New York 11530
 Telephone: (212) 349-9000                                                   Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                   Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                             E-mail: william@saponepetrillo.com


                                                                                   August 4, 2020

Hon. Sidney H. Stein
United States District Judge
United States District Court                                        MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Jimenez, et al.
                                           Docket No.: 18-CR-879

Dear Judge Stein:

        I am counsel to Defendant Ireline Nunez. I write to request that the Court modify Ms.
Nunez’s conditions of release to permit her to travel to the Middle District of Pennsylvania, and
points in between, from August 28 – 30, 2020, to visit with members of her extended family. If
permitted to travel, Ms. Nunez and her family would stay at 364 Minsi Trail West, Long Pond, PA
18334.

     I have spoken to Pretrial Services, by Officer Erin Cunningham, and the government, by
AUSA Daniel Nessim, Esq., and neither objects to this request.

          Your Honor’s consideration is greatly appreciated.


                                                                          Respectfully submitted,

                                                                          /s/ Edward V. Sapone
                                                                          Edward V. Sapone
cc:       AUSA Daniel Nessim
          AUSA Ni Qian                                Application granted.
          PTSO Erin Cunningham
                                                      Dated: New York, New York
                                                             August 5, 2020
